1
                                                                                     /( '·   )[_;(i~.~-J. ~_:,_:_·_•:. ~t_·=:.:f·;.,
                                                                                                             -      J"          '      - - •• . / / - ; ;   /


                                                                               ! /_'     '                                -·'




                      THE STATE OF TEXA~('h4 rFILED  2 o ,~!'1 10, 47
                                                           IN
                         MANDATE        ,-~\:~~s,-~-'. ., TEXAS
                                           12th COURT OF APPEALS
                                                TYLER,
                     ******************************************* **5/27/2015       ,:' ,:·-··:."~'-._.
                                                                              3:33:10
                                                                         Ots iR!{:            PM
                                                                                                --(Eifff
                                                                                        CATHY S. LUSK
                                                                                           Clerk
TO THE 420TH DISTRICT COURT OF NACOGDOCHES COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 25th
day of March, 2015, the cause upon appeal to revise or reverse your judgment between

              TOCARRA LOCKETT A/K/A TOCARRA MCKIND, Appellant

                       NO. 12-13-00357-CR; Trial Court No. F1320229

                                Opinion by Greg Neeley, Justice.

                              THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

        "THIS CAUSE came to be heard on the appellate record and the briefs tiled herein, and
the same being considered, because it is the opinion of this court that there was error in the
judgment of the court below, it is ORDERED, ADJUDGED and DECREED by this court that
the judgment of the trial court be reversed and a judgment of acquittal be, and the same is,
hereby entered herein in accordance with the opinion of this court; and that this decision be
certified to the court below for observance."

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE .JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 191h day of May, 2015.

                       CATHY S. LUSK, CLERK
                                                                                                                                   FILE: COPY




CHJiif jUSTICE
jAM~S   T. WORTIIEN

                                                 TwELFTH COURT OF APPEALS
[USTJUiS
BRIAN HOYI.Ii
GRF.r. NliELEY




            May 19,2015


            Ms. Loretta Cammack
            District Clerk
            101 West Main Street
            Room 120
            Nacogdoches, TX 75961
            *DELIVERED VIA E-MAIL*

            RE:       Case Number:                            12-13-00357-CR
                      Trial Court Case Number:                F1320229

            Style:    Tocarra Lockett a/k/a Tocarra McKind
                      v.
                      The State ofTexas

            Pursuant to Rule 18.1 of the Texas Rules of Appellate Procedure, enclosed herewith is the
            Mandate issued in the above cause. When the District or County Clerk has executed the
            Mandate in accordance with the opinion of this Court, the Clerk is requested to fill in the
            infonnation below and to return the attached copy to this office.

            Very truly yours,

            CATHY S. LUSK, CLERK




            C Ms. Cristin Lane (DELIVERED VIA E-MAIL)
            C Mr. Seth T. Johnson (DELIVERED VIA E-MAIL)


            Mandate executed on          .:2 -z-#1   day of         ~                                , 2015.

            Brief explanation ~faction taken:            -fJ!/tA'JCIUILL            t   )z(jL) <)Jtt.dJ ,At1fu.4,c:L-

                 ~,U.Ut 'ij!J,u_j~                                                ~                               District/Gon~ Clerk
                          1517WBSTFRONTSTRBBT • SIJJTI!354 • 'l'YLBR, TX75702 • TI!L:903·593·8471 • FAX:903·593·2193
   Serving Ander~vn, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Tri11ity; Upshur, Van
                                                               Za11dt and Wood Counties
                                                            www.12thcoa.co;•rts.state.tx.us